Citation Nr: 0903296	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-06 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from September 1956 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the veteran died in July 2005 at age 66 of 
cardiopulmonary arrest; other significant conditions 
contributing to the immediate cause of death were pneumonia 
and myelodysplastic syndrome.

3.  At the time of the veteran's death, service connection 
was in effect for degenerative joint disease of the right 
shoulder, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; residuals of a fracture of 
the right fifth finger, evaluated as noncompensably 
disabling; degenerative joint disease of the left shoulder, 
evaluated as noncompensably disabling; degenerative joint 
disease of the thoracic spine, evaluated as noncompensably 
disabling; degenerative joint disease of the lumbar spine, 
evaluated as noncompensably disabling; chronic sinusitis, 
evaluated as noncompensably disabling; fibrosis of the lungs, 
evaluated as noncompensably disabling; hemorrhoids, evaluated 
as noncompensably disabling; and post-operative residuals of 
an excision of basal cell carcinoma of the head and neck, 
evaluated as noncompensably disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November and in December 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit evidence showing that the cause of the veteran's 
death was related to active service and noted other types of 
evidence the appellant could submit in support of her claim.  
The appellant was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA substantially has satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting the appellant's claim of service 
connection for the cause of the veteran's death.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in May 2008, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
appellant of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims of service connection for the 
cause of the veteran's death is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file; the appellant has not contended otherwise.  A 
medical opinion concerning the contended causal relationship 
between the cause of the veteran's death and active service 
also has been obtained.  In summary, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the appellant and no further action is necessary to 
meet the requirements of the VCAA.

The appellant contends that the cause of the veteran's death 
is related to active service.  Specifically, she contends 
that the veteran's service-connected hypertension and lung 
fibrosis (which she characterized as "vascular and lung 
conditions") contributed to or caused his death.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312 
(2008); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

A review of the veteran's service medical records indicates 
that he was not treated for cardiopulmonary arrest, 
pneumonia, or myelodysplastic syndrome (MDS) during active 
service.  His service personnel records show that his awards 
included the Vietnam Service Medal w/4 stars, a Bronze Star 
Medal with 1 Oak Leaf Cluster, the Vietnam Campaign Medal, 
the Air Medal, and the Vietnam Cross of Gallantry w/Palm.  
His military occupational specialty was bandmaster.

The veteran's post-service treatment records show that, on 
private chest x-ray in October 1994, there was evidence of 
old granulomata and no evidence of active disease.  An 
echocardiogram (EKG) in October 1994 showed segmental left 
ventricular wall motion abnormality indicative of probable 
remote inferior wall myocardial infarction.  Private chest x-
ray in July 1999 showed lung fields clear of active disease.  
Private chest x-ray in May 2001 showed mild chronic changes 
but "stable as compared to study of 7/21/99.  There is no 
visible active process."  

On private outpatient treatment with Martin Iseman, M.D., in 
November 2002, the veteran complained that his blood pressure 
had been high.  Objective examination showed blood pressure 
of 160/100, a clear chest, and a heart without murmurs, rubs, 
or gallops.  Dr. Iseman stated that the veteran's medication 
would be increased "to control the hypertension."

Private chest x-ray in July 2004 showed no acute pulmonary 
process or infiltrate.

In August 2004, the veteran's complaints included 
myelodysplastic syndrome (MDS).  The veteran received a bone 
marrow aspiration without complications.  

On private outpatient treatment with James W. Neel, M.D., in 
August 2004, the veteran complained of decreased energy 
level.  His medical history included hypertension.  His 
family history included a father who died of prostate cancer.  
Physical examination showed blood pressure of 110/70, clear 
lungs to auscultation and percussion bilaterally, and a 
regular heart without murmur.  Dr. Neel stated that he was 
"worried that [the veteran] has a myelodysplastic syndrome 
and it is also possible that this is advanced."

The veteran was hospitalized in December 2004 for severe 
right upper lobe pneumonia.  Dr. Iseman noted that the 
veteran's history included MDS and hypertension.  While 
hospitalized, the veteran's white blood count "was extremely 
high and this was felt to be due to his pneumonia and 
myelodysplastic syndrome."  Chest x-ray showed some 
improvement in the infiltrate in the right upper lung.  The 
discharge diagnoses included right upper lobe pneumonia, MDS, 
and hypertension.

Chest x-ray on December 28, 2004, showed persistent right 
upper lobe infiltrate.  The radiologist stated that this 
infiltrate "has not changed from chest x-ray of last week, 
12/20/04, but it has definitely improved from chest x-ray of 
12/07/2004."

On private outpatient treatment with Dr. Neel in December 
2004, the veteran' s complaints included MDS with 5Q minus 
abnormality.  The veteran's recent hospital stay for "a very 
severe pneumonia" was noted.  There apparently were no EKG 
changes.  Objective examination showed blood pressure of 
116/64, lungs with some decreased breath sounds and no 
wheezing, and a regular heart rate.  The assessment included 
MDS.

On private outpatient treatment with Dr. Iseman in February 
2005, the veteran's complaints included hypertension.  
Physical examination showed blood pressure of 136/74.  The 
assessment included unchanged benign essential hypertension.

The veteran was hospitalized in February 2005 due to severe 
back pain and "aching all over."  Dr. Iseman noted that the 
veteran had severe MDS.  The veteran received a blood 
transfusion while hospitalized.  An EKG showed no acute 
changes.  The discharge diagnoses included hypertension.

On outpatient treatment with Dr. Iseman in June 2005, it was 
noted that the veteran had developed "rather significant 
myelodysplastic syndrome."  The veteran also had developed 
pneumonia in December 2004.  The veteran denied any chest 
pain or palpitations.  The veteran's medical history included 
longstanding hypertension and MDS with anemia.  Physical 
examination showed blood pressure of 153/72.  The impressions 
included MDS and hypertension.  

The veteran's private terminal medical records show that he 
was hospitalized in July 2005 just prior to his death because 
of worsening anemia and the need for a blood transfusion.  
The veteran had a severe MDS "and it seems to be entering a 
more serious phase."  Dr. Iseman stated, "There was 
myelodysplastic syndrome towards leukemia."  Chest x-ray 
showed extensive pneumonia.  Prior chest x-rays done 
7-10 days earlier had been normal without pulmonary disorder.  
Dr. Iseman noted that the veteran experienced a type of pain 
he had seen before in myelodysplastic patients "and it is 
very difficult to control."  The veteran's prognosis was 
extremely poor given the severity of his pneumonia and his 
primary hematological problem, baseline renal insufficiency, 
and atrial fibrillation.  The veteran expired after he and 
his family requested that everything be stopped except a 
morphine drip.  The final diagnoses included pneumonia, MDS, 
and hypertension.

In response to a request for a medical opinion concerning the 
contended causal relationship between the causes of the 
veteran's death and active service, in January 2007, a VA 
examiner stated that she had reviewed the claims file.  She 
noted that the claims file "contains significant 
information" regarding the last year of the veteran's life 
with deteriorating health from December 2004 until his death 
in July 2005.  Multiple hospital records, consults, and 
diagnostics also were reviewed.  Based on her review of the 
claims file, the VA examiner concluded that the veteran's 
service-connected disabilities were not related to the causes 
of his death, particularly hypertension and pulmonary 
fibrosis.  This VA examiner stated that review of the 
extensive claims file records reveals veteran's primary 
source of illness and deterioration was a result of his MDS, 
fevers/sepsis, and pneumonia.  "As the veteran experienced 
multisystem failure, the primary cause of death is listed as 
cardiopulmonary arrest."  The VA examiner stated that "at 
no time is hypertension noted to be a contributing factor to 
[the veteran's] deteriorating health or death.  Although 
pneumonia is listed as contributing to the veteran's death, 
the VA examiner also found that the chest x-ray confirming 
the extensive pneumonia was performed just prior to the 
veteran's death when he was diagnosed as having multi-system 
failure.  "Pulmonary fibrosis is not noted to be a 
contributing factor" to the veteran's death.  In summary, 
this VA examiner determined that the veteran's deterioration 
in health and death were not related to his service-connected 
hypertension or pulmonary fibrosis.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  Initially, the Board notes 
that the appellant does not contend, nor does the evidence 
show, that any in-service treatment contributed to or caused 
the veteran's death; instead, she has contended that the 
veteran's service-connected hypertension and pulmonary 
fibrosis contributed to or caused his death.  The veteran's 
post-service medical records show that he was treated for 
multiple service-connected disabilities, including 
hypertension and pulmonary fibrosis, and he also received 
treatment for pneumonia and MDS prior to his death.  As the 
VA examiner found in January 2007, however, neither 
hypertension nor pulmonary fibrosis was listed as a 
contributing factor in his death.  This VA examiner stated 
instead that the veteran's primary source of illness and 
deterioration was a result of his MDS, fevers/sepsis, and 
pneumonia.  

There is no medical evidence linking any of the causes of the 
veteran's death to active service.  Also weighing against the 
claim is a gap of many years between the veteran's separation 
from service and the post-service medical evidence of 
hypertension and pulmonary fibrosis.  With respect to 
negative evidence, the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


